PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lei Hou, et al. 
Application No. 16/623,759
Filed: December 17, 2019
For: HARDWARE-BASED PROTECTION GROUP SWITCHING METHOD AND OPTICAL COMMUNICATION EQUIPMENT
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed June 23, 2022, to revive the above-identified application 
under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

The application became abandoned for failure to timely respond to the Notice To File Corrected Application Papers mailed June 16, 2021, which set a two (2) month period for reply.  The Notice required replacement drawings in compliance with 37 CFR 1.84(u)(1). No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the date of abandonment of this application is August 17, 2021. A Notice of Abandonment was mailed on November 1, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of replacement drawings; (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay. 

This application is being referred to Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  Telephone inquiries related to the processing as a patent should be directed to (571) 
272-4200. 
  

/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions